UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 28, 2011 SFN GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-11997 36-3536544 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2050 Spectrum Boulevard Fort Lauderdale, Florida 33309 (Address, including zip code, of Principal Executive Offices) Registrants telephone number, including area code: (954)308-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On February 28, 2011, the Compensation Committee of the Board of Directors of SFN Group, Inc., a Delaware corporation (the "Company"), approved the Companys 2011 Variable Pay Plan for Corporate Executive Management (the Plan). Under the Plan, the 2011 annual incentive awards for all of our executive officers will be based 80% on adjusted earnings per share (EPS) from continuing operations targets and 20% on individual and operational goals. Adjusted EPS goals are reflected in the following chart: SFN Adjusted EPS (80% of Variable Pay Opportunity) Performance Level Adjusted EPS from Continuing Operations Payout as % of Target Maximum * % Plan/Target * % Threshold * 50 % Below Threshold * 0 % *Confidential terms omitted and provided separately to the Securities and Exchange Commission The 2011 annual incentive award target for each executive officer, expressed as a percentage of the individuals base salary, is as follows: 100% for Roy G. Krause, 80% for William J. Grubbs and Mark W. Smith, and 60% for John D. Heins. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits ExhibitNo. Description SFN Group, Inc. 2011Variable Pay Plan for Corporate Executive Management (portions of this exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SFN GROUP, INC. Date: March 4,2011 By: /s/ Mark W. Smith Executive Vice President and Chief Financial Officer
